                   Case 11-11722-KBO         Doc 128      Filed 07/09/19     Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                    )    Chapter 7
                                                              )
    DSI Renal Holdings LLC, et al.1                           )    Case No. 11-11722 (KBO)
                                                              )
                             Debtors.                         )    (Jointly Administered)
                                                              )
                                                              )
    ALFRED T. GIULIANO, as Chapter 7 Trustee for              )
    the Jointly Administered Chapter 7 Estates of             )
    Debtors DSI Renal Holdings LLC, DSI Hospitals,            )
    Inc. and DS Facility Development, LLC,                    )
                                                              )
                             Plaintiff,                       )
                                                              )    Adv. Pro. No. 14-50356 (KBO)
    v.                                                        )
                                                              )
    MICHAEL SCHNABEL, et al.,                                 )
                                                              )
                             Defendants.


                                            STATUS REPORT

             Alfred T. Giuliano (the “Trustee”), Chapter 7 Trustee for the jointly administered estates

of DSI Renal Holdings, LLC, et al. (“DSI”), hereby files this status report (the “Report”) in

accordance with the Scheduling Order entered by this Court on October 18, 2017.




1
        The Debtors in these chapter 7 cases and the last four digits of each Debtor’s federal EIN
are DSI Renal Holdings LLC (4512); DSI Facility Development LLC (4298); and DSI Hospitals,
Inc. (2787).


Active\98716350.v1-7/9/19
                Case 11-11722-KBO        Doc 128     Filed 07/09/19     Page 2 of 2



         As of the date of this Report, all discovery has been completed, and briefing is complete

with respect to the nine summary judgment motions filed by the Defendants.



                                       Respectfully submitted,

                                       By:    /s/ Seth A. Niederman
                                              FOX ROTHSCHILD LLP
                                              Seth A. Niederman (DE Bar No. 4588)
                                              Austin C. Endersby (DE Bar No. 5161)
                                              919 North Market Street, Suite 300
                                              Wilmington, DE 19801-2323
                                              Tel. (302) 654-7444

                                                      -and-

                                              KAUFMAN, COREN & RESS, P.C.
                                              Steven M. Coren (admitted pro hac vice)
                                              Benjamin M. Mather (admitted pro hac vice)
                                              Andrew J. Belli (admitted pro hac vice)
                                              Two Commerce Square, Suite 3900
                                              2001 Market Street
                                              Philadelphia, PA 19103
                                              Tel. (215) 735-8700

Dated: July 9, 2019




                                                 2
Active\98716350.v1-7/9/19
